DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination.
Claims 1-20 are rejected.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 “using the set of initial conditions” in line 7 should be “using the set of initial conditions;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-12 are directed to a statutory category as a process, and claims 13-20 are direct to a statutory category as a machine.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
providing a first vehicle body shape to be simulated; providing a set of initial conditions;
performing a first baseline run and a second baseline run of a simulated area or volume containing the first vehicle body shape using the set of initial conditions;
performing a change run using a second vehicle body using the set of initial conditions;
for each point within the simulated area or volume: creating a noise map based on differences between the second baseline run and the first baseline run;
creating a change map based on differences between the change run and a selected baseline run selected from the first baseline run or the second baseline run; and
comparing the change map to the noise map.

The limitation of “providing a first vehicle body shape to be simulated; providing a set of initial conditions;”, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “providing a first vehicle body shape to be simulated; providing a set of initial conditions;” in the context of this claim encompasses the user mentally determining a vehicle shape to be evaluated and the conditions that should be used for the evaluation. 
Similarly, the limitation of “performing a first baseline run and a second baseline run of a simulated area or volume containing the first vehicle body shape using the set of initial conditions;”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “performing a baseline run” in the context of this claim encompasses the user mentally estimating how a shape responds to the conditions.
Similarly, the limitation of “performing a change run using a second vehicle body using the set of initial conditions”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “performing a change run” in the context of this claim encompasses the user mentally adjusting the shape of the vehicle and estimating how the adjusted shape responds to the conditions.
Similarly, the limitation of “for each point within the simulated area or volume: creating a noise map based on differences between the second baseline run and the first baseline run”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “creating a noise map” in the context of this claim encompasses the user mentally determining an uncertainty value based on a variation of results from multiple runs.
Similarly, the limitation of “creating a change map based on differences between the change run and a selected baseline run selected from the first baseline run or the second baseline run”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “creating a change map” in the context of this claim encompasses the user identifying differences between a baseline run and the change run.
Similarly, the limitation of “comparing the change map to the noise map”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “comparing” in the context of this claim encompasses the user mentally comparing the resulting maps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the claim does not recite any elements in addition to the abstract idea. Accordingly, there are no additional elements to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not recite any elements in addition to the abstract idea, therefore the claim as a whole directs to an abstract idea without significantly more.

Claims 2-12 further limit the “Mental Processes” abstract idea of claim 1 with additional limitations that can be practically performed in the mind and recite the “Mental Processes” judicial exception. The claims do not recite any additional elements and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.

	Claims 13-20 recite similar limitations and are also directed to the abstract idea grouping of “Mental Processes.” These claims are rejected using the same rationale used in claims 1-12 above. Claim 13 recites the additional element of generic computer components. The computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component and is insufficient to integrate the abstract idea into a practical application or provide significantly more than the abstract idea (See MPEP 2106.04(d) and 2106.05(f)).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Umetani (US 20200364388) in view of Edeling et al. ("Bayesian estimates of parameter variability in the k–ε turbulence model." Journal of Computational Physics 258 (2014): 73-94.), hereinafter Edeling, and Fischer et al. (US 2020113534), hereinafter Fischer.
Regarding claim 1, Umetani teaches a method for evaluating computational fluid dynamic and computer aided engineering simulation results ([0006] “Embodiments of the present application set forth a method for simulating a three-dimensional fluid flow. The method includes parameterizing a first representation of a design object to compute a first polycube representation” And [0019] “FIG. 1 is a block diagram illustrating a computer system 100 configured to implement one or more aspects of the present invention.”), the method comprising:
providing a first vehicle body shape to be simulated ([0003] “CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles” And [0064] “design object 410.” Also see [0069] “a shape 610 of a design object” of Fig. 6 showing how the design object is a vehicle body shape);
providing a set of initial conditions ([0062] “The pressure neural network 325 receives a shape S of the polycube surface 315, the incoming wind speed V.sub.∞, the mass density ρ, and viscosity μ of fluid as inputs”);
performing a first baseline run of a simulated area or volume containing the first vehicle body shape using the set of initial conditions ([0062] “From these inputs, the velocity neural network 330 computes a velocity field”);
performing a change run using a second vehicle body using the set of initial conditions for each point within the simulated area or volume ([0064] “As the shape of design object 410 transforms into design object 430, the grid remains constant, as shown by Cartesian grid 425. As a result, corresponding grid point 435 has a density of 1 because the grid point 415 is now to the interior of design object 430. Therefore, velocity at grid point 435 is 0. This discontinuity or nonlinearity in the velocity, exemplified by grid point 415 and grid point 435, results in large, complex neural networks needed to model and predict the fluid flow around design object 410 and design object 430.”):
creating a change map based on differences between the change run and a selected baseline run selected from the first baseline run or the second baseline run ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475”).
Umetani does not appear to explicitly disclose performing a second baseline run, and creating a noise map based on differences between the second baseline run and the first baseline run.
However, Edeling teaches performing a second baseline run (pg. 81 paragraph 4 “The methodology of Section 5.1 will be applied to 13 flow cases, resulting in 13 posteriors”); and 
creating a noise map based on differences between the second baseline run and the first baseline run (pg. 82 paragraph 3 “The final purpose of this work is to establish uncertainties on k–ε model predictions under flow conditions t∗ at which no measurements are available.” And paragraph 4 “Our approach is to construct a probability-box (p-box) for the output of the model at the new condition t∗, using coefficients sampled from the HPD intervals of each of the 13 cases.”).
Umetani and Edeling are analogous art because they are from the same field of endeavor of CFD simulation.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani with the second baseline run and noise map disclosed by Edeling.
 One of ordinary skill in the art would have been motivated to make this modification in order to construct an estimate of model inadequacy to identify simulation error (Edeling pg. 73 paragraph 1).
Umetani in combination with Edeling does not appear to explicitly disclose comparing the change to the noise.
However, Fischer teaches comparing the change to the noise (US 2020113534 [0025] “A change in the likelihood is therefore only categorized as significant in the context of the existing change if the change is quantitatively larger than the noise σ of the respective scanned projection image or larger than a variation or uncertainty of the likelihood or the similarity that is anyway to be expected due to the noise σ.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling with the comparison disclosed by Fischer.
 One of ordinary skill in the art would have been motivated to make this modification in order to determine if a change is significant (Fischer [0025]).

Regarding claim 7, the references teach the method of claim 1. Umetani further teaches for each point within the simulated area or volume creating the change map based on differences between the change run and a baseline run ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475”).
Umetani does not appear to explicitly teach performing additional baseline runs, creating the noise map based on a standard deviation of values from the first baseline run, the second baseline run, and the additional baseline runs, and wherein the selected baseline run is an average of the first baseline run, second baseline run, and additional baseline runs, and wherein a value of the point for the selected baseline run is the average of the value for the first baseline run, the second baseline run, and the additional baseline runs.
However, Edeling further teaches performing additional baseline runs (Edeling pg. 81 paragraph 4 “The methodology of Section 5.1 will be applied to 13 flow cases, resulting in 13 posteriors”); and
creating the noise map based on a standard deviation of values from the first baseline run, the second baseline run, and the additional baseline runs (Edeling pg. 82 paragraph 3 “The final purpose of this work is to establish uncertainties on k–ε model predictions under flow conditions t∗ at which no measurements are available.” And paragraph 4 “Our approach is to construct a probability-box (p-box) for the output of the model at the new condition t∗, using coefficients sampled from the HPD intervals of each of the 13 cases.” Also see Fig. 5 “The mean and 3 standard deviations of posterior u+(y+,θ) samples of a favorable, and a strongly adverse flow (bottom). The green line indicates the solution of the k–ε model using the standard values(7)”); and
wherein the selected baseline run is an average of the first baseline run, second baseline run, and additional baseline runs, and wherein a value of the point for the selected baseline run is the average of the value for the first baseline run, the second baseline run, and the additional baseline runs (Edeling  see Fig. 5 “The mean and 3 standard deviations of posterior u+(y+,θ) samples of a favorable, and a strongly adverse flow (bottom). The green line indicates the solution of the k–ε model using the standard values(7)”).

Regarding claim 13, the references teach a system for testing the fluid dynamic characteristics of body shapes of a vehicle, the system comprising: a processor comprising: a memory; a display; and a user interface configured to receive inputs from a user (Umetani Fig. 2 And” [0036] “Parameterization application 230 retrieves a representation of a design object from data store 240. Parameterization application 230 includes a shape editing interface that is similar to a computer-aided design (CAD) modeling interface. Via this shape editing interface, a user interactively edits the design object. ”), wherein the processor is configured to: receive a first body shape of a vehicle to be simulated; receive a set of initial conditions; perform a first baseline run and a second baseline run of a simulated area or volume containing the first body shape of the vehicle using the set of initial conditions; perform a change run using a second vehicle body shape using the set of initial conditions; and for each point within the simulated area or volume: create a noise map based on differences between the second baseline run and the first baseline run; create a change map based on differences between the change run and a selected baseline run selected from the first baseline run or the second baseline run; and compare the change map to the noise map (see rejection claim 1).

Regarding claim 17, the references teach the system of claim 13, wherein the processor is further configured to: perform additional baseline runs; and for each point within the simulated area or volume: create the noise map based on a standard deviation of values from the first baseline run, the second baseline run, and the additional baseline runs; and create the change map based on differences between the change run and an average of values from the first baseline run, the second baseline run, and the additional baseline runs, wherein the selected baseline run is an average of the first baseline run, second baseline run, and additional baseline runs, and wherein a value of the point for the selected baseline run is the average of the value for the first baseline run, the second baseline run, and the additional baseline runs. (see rejection claim 7).

Regarding claim 20, the references teach the system of claim 13. Umetani further teach comprising the vehicle ([0003] “CFD is implemented to improve the aerodynamics of cars, airplanes and other vehicles”).


Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being obvious over Umetani in view of Edeling and Fischer and in further view of Holden et al. (US 20100318327 A1), hereinafter Holden.
Regarding claim 2, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 1.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose comparing the change map to the noise map involves discounting changes that occur in the change map at points where noise exists in the noise map.
However, Holden teaches comparing the change map to the noise map involves discounting changes that occur in the change map at points where noise exists in the noise map (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).

Regarding claim 3, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 1.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose comparing the change map to the noise map involves disregarding changes that occur in the change map at points where noise exists in the noise map.
However, Holden teaches comparing the change map to the noise map involves disregarding changes that occur in the change map at points where noise exists in the noise map (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).

Regarding claim 8, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 7. Umetani further teaches comparing the change map to the noise map involves visually comparing the change map to the noise map ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475.” It would be obvious to one of ordinary skill in the art to modify the visual comparison of the baseline run to the change run of Umetani by performing simple substitution of swapping the baseline run and change run with the change map and noise map in order to achieve the predictable result of a visual comparison between two objects).
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose discounting changes that occur in the change map at points where noise exists in the noise map.
However, Holden teaches discounting changes that occur in the change map at points where noise exists in the noise map (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).

Regarding claim 9, Umetani in combination with Edeling and Fischer teaches all the limitations of claim 7. Umetani further teaches comparing the change map to the noise map involves visually comparing the change map to the noise map ([0063] “FIG. 4 illustrates an example velocity flow 400 computed on a deforming grid by the parameterization application 230 of FIG. 2 compared to the velocity flow generated on a Cartesian grid, according to various embodiments of the present invention” And [0065] “As a result, the velocity at corresponding grid points exhibits a velocity change that is continuous or substantially continuous. This continuous or substantially continuous change in the velocity, exemplified by grid point 455 and grid point 475.” It would be obvious to one of ordinary skill in the art to modify the visual comparison of the baseline run to the change run of Umetani by performing simple substitution of swapping the baseline run and change run with the change map and noise map in order to achieve the predictable result of a visual comparison between two objects).
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose disregarding changes that occur in the change map at points where noise exists in the noise map.
However, Holden teaches disregarding changes that occur in the change map at points where noise exists in the noise map (Holden [0142] “before an optimum design can be accurately located and output from the process, the RS is subjected to a series of quality analysis procedures in step 108. These procedures evaluate the quality of the RS as a representation of the actual design space. The RS may potentially be inaccurate in places where, for example, significant interpolation has been carried out between the designs evaluated calculated in steps 103a-n (or indeed at steps 107a-n) which can be relatively distant from each other in the design space. In steps 107a-n, full CFD analyses are performed on the n potentially optimal designs identified in step 106. Assuming the RS was found to be of insufficient quality in step 108, the RS is then updated in step 105 with the results of these additional CFD analyses to improve its resolution and its accuracy”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the simulation method disclosed by Umetani in combination with Edeling and Fischer with the disregarding solutions that fail a quality check disclosed by Holden.
 One of ordinary skill in the art would have been motivated to make this modification in order to optimize design (Holden [0003]) and cure resolution and inaccuracy problems (Holden [0142]).


Claim 4-6, 10-12, 14-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being obvious over Umetani in view of Edeling and Fischer and in further view of Shetty et al. (WO 2017044074), hereinafter Shetty.
Regarding claim 4, Umetani in combination with Edeling and Fischer teaches the limitations of claim 1.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose setting a value of the change map at each given point to zero if a value of the noise map at the given point is greater than the value of the change map.
However, Shetty teaches setting a value of the change map at each given point to zero if a value of the noise map at the given point is greater than the value of the change map (WO2017044074 pg. 14 lines 1-2 “This operation may be implemented, for example, by simply assigning zero values to the variables previously deemed to be insignificant ”And pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insignificant changes disclosed by Umetani in combination with Edeling and Fischer by setting them to zero as disclosed by Shetty.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce computational costs (Shetty pg. 13 lines 30-34).

Regarding claim 5, the references teach the method of claim 4. Umetani in combination with Edeling and Fischer does not appear to explicitly disclose after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the change map shows only changes between the change run and the selected baseline run that exceed the value of the noise map.
However Shetty further teaches after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the change map shows only changes between the change run and the selected baseline run that exceed the value of the noise map (WO2017044074 pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”. Examiner notes that after setting the insignificant values to zero, any remaining nonzero values would show changes that exceed the value of the noise).

Regarding claim 6, the references teach the method of claim 5. Umetani in combination with Edeling does not appear to explicitly teach the changes shown in the change map are all considered statistically significant.
However, Fischer further teaches the changes shown in the change map are all considered statistically significant (US 2020113534 [0025] “A change in the likelihood is therefore only categorized as significant in the context of the existing change if the change is quantitatively larger than the noise σ of the respective scanned projection image or larger than a variation or uncertainty of the likelihood or the similarity that is anyway to be expected due to the noise σ.”).

Regarding claim 10, Umetani in combination with Edeling and Fischer teaches the limitations of claim 7.
Umetani in combination with Edeling and Fischer does not appear to explicitly disclose setting a value of the change map at each given point to zero if a value of the noise map at the given point is greater than the value of the change map.
However, Shetty teaches setting a value of the change map at each given point to zero if a value of the noise map at the given point is greater than the value of the change map (WO2017044074 pg. 14 lines 1-2 “This operation may be implemented, for example, by simply assigning zero values to the variables previously deemed to be insignificant ”And pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insignificant changes disclosed by Umetani in combination with Edeling and Fischer by setting them to zero as disclosed by Shetty.
 One of ordinary skill in the art would have been motivated to make this modification in order to reduce computational costs (Shetty pg. 13 lines 30-34).

Regarding claim 11, the references teach the method of claim 10. Umetani in combination with Edeling and Fischer does not appear to explicitly disclose after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the change map shows only changes between the change run and the selected baseline run that exceed the value of the noise map.
However Shetty further teaches after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the change map shows only changes between the change run and the selected baseline run that exceed the value of the noise map (WO2017044074 pg. 15 lines 28-32 “said reducing includes performing a principal component decomposition and discarding at least a least significant component. (8) said reconstructing includes assigning zero values to variables discarded during the reducing operation, and mapping indices from the reduced set of equations to the original set of equations”. Examiner notes that after setting the insignificant values to zero, any remaining nonzero values would show changes that exceed the value of the noise).

Regarding claim 12, the references teach the method of claim 11. Umetani in combination with Edeling does not appear to explicitly teach the changes shown in the change map are all considered statistically significant.
However, Fischer further teaches the changes shown in the change map are all considered statistically significant (US 2020113534 [0025] “A change in the likelihood is therefore only categorized as significant in the context of the existing change if the change is quantitatively larger than the noise σ of the respective scanned projection image or larger than a variation or uncertainty of the likelihood or the similarity that is anyway to be expected due to the noise σ.”).

Regarding claim 14, the references teach the system of claim 13, wherein comparing the change map to the noise map involves setting a value of the change map at each given point to zero if a value of the noise map at the given point is greater than the value of the change map. (see rejection claim 4).

Regarding claim 15, the references teach the system of claim 14, wherein, after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the change map shows only changes between the change run and the selected baseline run that exceed the value of the noise map (see rejection claim 5).

Regarding claim 16, the references teach the system of claim 15, wherein all of the changes shown in the change map, after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the changes shown in the change map are all considered statistically significant (see rejection claim 6).

Regarding claim 18, the references teach system of claim 17, wherein comparing the change map to the noise map involves setting a value of the change map at each given point to zero if a value of the noise map at the given point is greater than the value of the change map (see rejection claim 10).

Regarding claim 19, the references teach system of claim 18, wherein, after setting a value of the change map at each given point to zero if the value of the noise map at the given point is greater than the value of the change map, the change map shows only changes between the change run and the selected baseline run that exceed the value of the noise map (see rejection claim 11).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130080984 teaches sensitivity to a change will be good if the change is larger than noise and errors [0077]; US 20200082041 teaches removing samples that do not contain enough useful information [0022].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.J./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147